Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 26 are objected to because of the following informalities:  It appears that both are device claims, therefore the limitations “method” should be removed.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 recites the limitation "the above forms".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9, 11-14, 16-17, 19-21 and 23-28 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Rosen (US Pub. 2012/0040650).

Claims 6, 7, 8 and 9, Rosen teaches a device (Fig. 16, element 700), method (Fig. 1), a computer system (Fig. 16, element 700), and computer program product (par. 
one or more sensor for detecting a vehicle (Fig. 16, par. 38: velocity measure device can be radar detector); 
one or more flash for illuminating the vehicle or a part thereof with light at a narrow band (par. 87-88: radiation transmitter device 602, such infrared light illuminator out infrared light at wavelength above 760 nm.); 
one or more camera for capturing one or more image of at least a part of the vehicle operator (par. 87: illuminator 602 that emits infrared light in a wavelength that is invisible to the human eye, but is detectable by a CCD or other type of sensor of an image capture device 604) 
wherein at least one of the one or more camera comprises a narrow band filter that lets through only or substantially only the wavelengths of light produced by the one or more flash (par. 93: cameras may be fitted with a narrowband pass filter); 
one or more computer processor for automatically analysing the one or more captured image to detect an infringing act (par. 51&53: method step 40 of evaluating the images and other acquired data to make a determination as to whether a law has been violated with respect to the particular mobile phone call detected); and 
one or more output for providing the one or more captured image imaged comprising the detected infringing act to thereby detect the infringement (par. 54: step 50 of extracting information from images which can be used to automatically determine through operation of a computer and/or manually determine the identity of the vehicle or driver or both, such as from the license plate of the vehicle).

Claim 11, Rosen teaches wherein the one or more camera may comprise a sensor selected to maximise light sensitivity and/or minimise noise (par. 91: low light sensitivity).

Claim 12, Rosen teaches wherein the narrow band filter lets through light between 700 and 1000nm; 750 and 950nm; 800 and 900nm; 820 and 890nm; 830 and 880nm; 850 and 870nm; or 840 and 860nm (par. 93: or example, for use with the ImagingSource DMK21AU04 camera, a narrow band pass filter (NBP-810-10-45) from Infrared Optical Products centered at 810 nm may be used. Such a filter has a center wavelength of 809.6 nm and a full width half maximum of 10.6 nm. Thus band in range of 805-815 nm).

Claim 13, Rosen teaches wherein the one or more filter comprises an infra-red (IR)-blocking filter (par. 93: NBP-810-10-45 from Infrared optical product).

Claim 14, Rosen teaches wherein the one or more flash comprises one or more light source (par. 88: Devices capable of emitting infrared light include light emitting diodes (LEDs), halogen lamps and diode lasers).

15. (Cancelled).



Claim 17, Rosen teaches wherein the one or more flash comprises a main flash and a separate offset flash for licence plates (par. 59: The method may further comprise acquiring more than one image at least approximately simultaneously, such as one image depicting the driver and another image depicting a license plate of the vehicle (or images depicting both license plates of the vehicle)).

18. (Cancelled).

Claim 19, Rosen teaches wherein a high angle into the vehicle for the camera may be used in order to see the infringement (par. 157: cameras can be mounted in different direction/angle).

Claim 20, Rosen teaches wherein the automatic analysis comprises a detection (par. 51: other acquired data to make a determination as to whether a law has been violated with respect to the particular mobile phone call detected).

Claim 21, Rosen teaches wherein automatic analysis comprises a classification (par. 50: classifying use of a mobile phone by a passenger while the car is moving may be legal/illegal).



Claim 24, Rosen teaches wherein a registration lookup is conducted and infringement notice is sent to a registered owner of the vehicle (par. 56:  the system may be capable of facilitating the mailing of notices in the form of traffic tickets to the owner of the vehicles).

Claim 25, Rosen teaches wherein the detection and/or sensor comprise a radar (par. 38: velocity measure device can be radar detector).

Claim 26, Rosen teaches wherein the one or more image comprises at least one image comprising a licence plate; and at least one image comprising the infringing act (par. 59:  such as one image depicting the driver and another image depicting a license plate of the vehicle).

Claim 27, Rosen teaches wherein the one or more flash comprises one or more capacitor to store charge between flashes (par. 89: ALS-40 infrared illuminator inherently includes capacitors).

Claim 28, Rosen teaches wherein the one or more flash is capable of firing 10,000 to 100,000 times per day (par. 91: When IR image capture device 604 is an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Alley et al. (US Pub. 2009/0015674).

Claim 10, Rosen does not teach wherein the one or more camera of any one of the above forms may comprise a 5 to 50 MP; 10 to 45 MP; or 20 to 35 MP camera.
In the field of endeavor, Alley teaches using camera that has resolution 12 megapixels or more for capturing images from an aircraft (par. 41).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Rosen’s image capture device with Alley’s image picture device for the purpose of capturing higher resolution images for better identification.

Claim 22, Rosen does not teach wherein the automatic analysis comprises cropping the one or more image to produce one or more standardised image.
In the field of endeavor, Alley teaches using camera that has resolution 12 megapixels or more for capturing images from an aircraft (par. 41).  Further, Rosen teaches during image processing the image is cropped to create a rectangular picture (par. 69).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683